Citation Nr: 1035937	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for malignant neoplasm in 
the left maxillary/paranasal sinuses, to include as due to 
exposure to herbicides.

2.  Entitlement to service connection for headaches, to include 
as secondary to malignant neoplasm in the left 
maxillary/paranasal sinuses.

3.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for residuals, to include epiphora, anosmia, dysguesia, 
diplopia of the left eye, right eye bulging, glaucoma associated 
with anomalies of the iris, epistaxis, nasal obstruction, and 
left facial numbness at V2 residuals (referred to hereinafter as 
"residuals"), claimed as due to left partial maxillectomy, left 
orbital floor reconstruction, and medial canthal ligament repair 
surgery, hospitalization following such surgery, and subsequent 
radiation therapy for malignant neoplasm in the left 
maxillary/paranasal sinuses provided by the Department of 
Veterans Affairs (VA).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1972.  This included service in Korea from June 1969 to 
June 1970 and in the Republic of Vietnam (RVN) from February 1971 
to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision from the VA 
Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran originally filed his claim for 
"carcinoma sinus tumor," which he indicated caused headaches 
and right eye bulging.  He later submitted a statement including 
the phrase "nasal cavity cancer (behind left eye)."  The RO 
developed the issues in his claim as service connection for 
headaches, glaucoma associated with anomalies of the iris, and 
status post left partial maxillectomy, left orbital floor 
reconstruction, medial canthal ligament repair, conducted after a 
diagnosis of malignant neoplasm in the left maxillary/paranasal 
sinuses was made.  The Veteran perfected an appeal only as to the 
issues of his entitlement to service connection for headaches and 
status post left partial maxillectomy, left orbital floor 
reconstruction, medial canthal ligament repair.  He indicated in 
his May 2008 substantive appeal on a VA Form 9 that these issues 
perhaps "should be considered as an 1151 claim."  In statements 
dated thereafter, he identified several residuals, in addition to 
headaches, that he believed were due to his left partial 
maxillectomy, left orbital floor reconstruction, and medial 
canthal ligament repair surgery, hospitalization following such 
surgery, and subsequent radiation therapy provided by VA.  More 
residuals were identified in VA treatment records.  Given this 
procedural history, the Board has recharacterized the issues on 
appeal as indicated above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to disability compensation under 
38 U.S.C.A. § 1151 for residuals claimed as due to left partial 
maxillectomy, left orbital floor reconstruction, and medial 
canthal ligament repair surgery, hospitalization following such 
surgery, and subsequent radiation therapy for malignant neoplasm 
in the left maxillary/paranasal sinuses provided by VA is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's malignant 
neoplasm in the left maxillary/paranasal sinuses is related 
either directly or presumptively to his service.

2.  The evidence does not show that the Veteran's headaches are 
related either directly or secondarily to his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
malignant neoplasm in the left maxillary/paranasal sinuses have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notification letters were sent to the Veteran in February and May 
2006, prior to the initial AOJ decision in this case.  The 
letters explained the evidence required to establish service 
connection, the evidence not of record necessary to substantiate 
his claims for service connection, the Veteran's and VA's 
respective duties for obtaining evidence, and how VA determines 
disability ratings and effective dates if service connection is 
awarded.  As such, they fully addressed all notice elements.  The 
Board therefore finds that VA's duty to notify has been 
satisfied.

VA also has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination 
and/or obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and relevant VA treatment 
records have been obtained by VA.  No private treatment records 
have been obtained.  The duty to assist is not applicable in this 
regard, however, as the Veteran has not identified any such 
records.  See 38 U.S.C.A. § 5103A(b).  He did, however, submit a 
letter from a private medical facility.

The Board notes that the Veteran has not been afforded a VA 
medical examination with respect to either of his service 
connection claims.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained, there are four factors for consideration.  
These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor, the Court has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, there is no evidence indicating that the 
Veteran's current malignant neoplasm in the left 
maxillary/paranasal sinuses or headaches are in any way related 
to service.  The Board therefore finds it unnecessary to afford 
the Veteran a VA medical examination or provide him a VA medical 
opinion.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
necessary for a fair adjudication of the claims that has not been 
obtained.  The Board therefore finds that all necessary 
development has been accomplished, and no further assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established in several ways, including 
on a direct basis, presumptive basis, or secondary basis.

Direct service connection means that the facts establish that a 
current disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Direct service connection also may be established if the evidence 
of record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of 
symptomatology may be established if a Veteran can demonstrate 
(1) the condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.

Direct service connection further may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Presumptive service connection means that a disease will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during service.  
38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed 
where a Veteran served 90 days or more and manifested a chronic 
disease, such as malignant tumors, to a compensable degree within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  However, this presumption may be 
rebutted by affirmative evidence to the contrary.  38 C.F.R. 
§§ 3.307(d), 3.309(a).

Service connection also is presumed where a Veteran (1) was 
exposed to an herbicide agent during service and (2) manifests 
either (a) chloracne, porphyria cutanea tarda, or acute and 
subacute peripheral neuropathy to a degree of 10 percent or more 
within one year of the last date on which the Veteran was exposed 
to the herbicide agent or (b) AL amyloidosis, diabetes mellitus, 
Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, or 
certain soft tissue sarcomas at any time after service.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A Veteran is presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary, if he served in the RVN 
between January 9, 1962, and May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii); VA Adjudication Procedure Manual, 
IV.ii.2.C.10.c.  A Veteran also is presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence to 
the contrary, if he served along the demilitarized zone in Korea 
between April 1968 and July 1969.  VA Adjudication Procedure 
Manual, IV.ii.2.C.10.o.

Finally, secondary service connection means that the evidence 
shows that a current non-service-connected disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires showing (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 49.  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

A.  Malignant Neoplasm in the Left Maxillary/Paranasal Sinuses

The Veteran seeks service connection for malignant neoplasm in 
the left maxillary/paranasal sinuses.  He contends that this 
disease was caused by his exposure to herbicides during service.

Service treatment records do not reveal that the Veteran 
complained of, received treatment for, or was diagnosed with 
malignant neoplasm in the left maxillary/paranasal sinuses.  His 
sinuses were found to be normal at his March 1972 retirement 
examination.

Subsequent to service, the Veteran sought treatment for a variety 
of health issues from VA.  VA treatment records reveal the 
following.  An April 2003 computerized tomography (CT) scan 
showed a structure in the Veteran's left maxillary sinus.  
Another CT scan in November 2005 showed a larger mass in the left 
maxillary sinus.   Adenocystic carcinoma was found upon biopsy in 
December 2005.  The Veteran underwent surgery for malignant 
neoplasm in the left maxillary/paranasal sinuses in February 
2006.  Later that year, he underwent radiation therapy.

The Veteran also sought treatment from Dr. S.K. at the Willis-
Knighton Medical Center subsequent to service.  In an August 2009 
letter, Dr. S.K. noted that the Veteran has remained free of 
adenoid cystic carcinoma of the left maxillary sinus in the 3 
years and 2.5 months since his completion of radiation therapy.  
He further noted that he was "not able to address the potential 
connection of his tumor with his military service."

In light of the evidence, the Board finds that entitlement to 
presumptive service connection is not warranted for malignant 
neoplasm in the left maxillary/paranasal sinuses as a chronic 
disease.  There is no evidence that the Veteran manifested any 
such neoplasm to a compensable degree within one year from the 
date of his retirement from service.  Indeed, the record is 
devoid of treatment records from this time period.

Entitlement to presumptive service connection also is not 
warranted for malignant neoplasm in the left maxillary/paranasal 
sinuses as due to exposure to herbicides.  The Veteran is 
presumed to have been exposed to herbicides as a result of his 
service in the RVN.  It therefore is unnecessary to consider 
whether he also may be presumed to have been exposed to 
herbicides as a result of his service in Korea.  Despite 
presuming herbicide exposure, sinus cancer is not a disease 
listed in 38 C.F.R. § 3.309(e).  The Secretary of the VA has 
determined that there is no positive association between exposure 
to herbicides and any disease that is not specifically so listed 
or for which he has not specifically determined should be so 
listed.  See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42600, 42608 (June 24, 2002).

Having found that presumptive service connection for malignant 
neoplasm in the left maxillary/paranasal sinuses due to herbicide 
exposure is not warranted, the Board turns to consider whether 
service connection is warranted on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A review of the record 
shows that it cannot.  Although the Veteran has been free of 
malignant neoplasm in the left maxillary/paranasal sinuses since 
the completion of his radiation therapy, he has a current 
diagnosis of this disease.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007)(noting that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim).  Yet there is no 
evidence that he incurred or aggravated it in service.  Service 
treatment records do not reveal that he complained of, sought 
treatment for, or was diagnosed with malignant neoplasm in the 
left maxillary/paranasal sinuses.  Indeed, his sinuses were found 
to be normal at his retirement examination.

There also is no evidence directly associating the Veteran's 
malignant neoplasm in the left maxillary/paranasal sinuses with 
his service.  He has not asserted that any such association 
exists.  No physician has so opined.  Dr. S.K. indicated that he 
was unable to address the potential connection between the 
Veteran's malignant neoplasm in the left maxillary/paranasal 
sinuses and his service.  The VA treatment records pertaining to 
this disease make no mention of his service.  These records 
indeed reflect that this disease developed after 2003.  In this 
regard, the Board notes that it may consider the passage of a 
lengthy period of time in which the Veteran did not complain of 
the disease at issue when determining whether or not to grant 
service connection.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The absence of any evidence of the Veteran's 
complaint of any sinus cancer symptomatology for over 30 years 
after his separation from service thus is significant evidence 
against granting direct service connection.

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to presumptive or direct service connection 
for malignant neoplasm in the left maxillary/paranasal sinuses.  
The doctrine of reasonable doubt therefore is not applicable, and 
service connection is denied.

B.  Headaches

The Veteran also seeks service connection for headaches.  He 
contends that his headaches are caused by his malignant neoplasm 
in the left maxillary/paranasal sinuses.

Service treatment records reveal that the Veteran reported 
frequent headaches upon his entry into and retirement from 
service.  They further reveal that he complained of recurrent 
left frontal headaches related to sinus problems in June 1960.

VA treatment records dated subsequent to the Veteran's service 
reflect the following.  The Veteran reported in March 2001 that 
he rarely has problems with headaches.  After his surgery in 
February 2006 for malignant neoplasm in his left 
maxillary/paranasal sinuses, however, he complained of occasional 
headaches in February 2006, occasional left headaches in March 
2006, occasional headaches in July 2006, and headaches in August 
2006.

An August 2009 letter from Dr. S.K. at the Willis-Knighton 
Medical Center notes that the Veteran has occasional headaches.

Given this evidence, the Board finds that entitlement to direct 
service connection is not warranted for headaches.  Headaches are 
noted in the Veteran's current VA and private treatment records.  
At least one sinus-related headache, as well as his reports of a 
history of headaches upon entry and retirement, are noted in his 
service treatment records.  However, there is no lay or medical 
evidence associating the Veteran's current headaches with his in-
service sinus-related headache or the frequent headaches he 
reported upon entry into and retirement from service.  He has 
neither asserted this to be the case nor indicated that he has 
experienced headaches continually since service.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  No physician has offered a positive 
etiology opinion.  The treatment records pertaining to his 
current headaches make no mention of his service.  These records 
indeed reflect that the Veteran's first post-service complaint of 
a headache was in February 2006.  The absence of any evidence of 
the Veteran's complaint of headaches for over 33 years after his 
retirement from service is significant evidence against granting 
direct service connection.  See Maxson, 12 Vet. App. at 459, 
aff'd sub nom. Maxson, 230 F.3d at 1333.

The Board also finds that entitlement to service connection for 
headaches as secondary to malignant neoplasm of the left 
maxillary/paranasal sinuses is not warranted.  As explained 
above, the Veteran is not entitled to service connection for 
malignant neoplasm of the left maxillary/paranasal sinuses.  This 
disability therefore cannot be used as the means through which to 
secure service connection for his headaches, notwithstanding his 
contentions that his headaches are caused by it and the evidence 
which seemingly indicates that he began experiencing headaches 
after surgery for it.

For these reasons, the preponderance of the evidence is against 
the Veteran's entitlement to direct or secondary service 
connection for headaches.  The doctrine of reasonable doubt 
therefore is not applicable, and service connection is denied.


ORDER

Service connection for malignant neoplasm in the left 
maxillary/paranasal sinuses is denied.

Service connection for headaches is denied.


REMAND

The Veteran's claim of entitlement to disability compensation 
under 38 U.S.C.A. § 1151 for residuals claimed as due to left 
partial maxillectomy, left orbital floor reconstruction, and 
medial canthal ligament repair surgery, hospitalization following 
such surgery, and subsequent radiation therapy for malignant 
neoplasm in the left maxillary/paranasal sinuses provided by VA 
unfortunately must be remanded.  Although the Board sincerely 
regrets the delay this will cause, adjudication cannot proceed 
without further development.

38 U.S.C.A. § 1151 provides that where a Veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization or treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  However, the proximate cause 
of such disability must be either carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part or an event which was not reasonably foreseeable.

The evidence of record includes a VA treatment record dated 
February 23, 2006.  This record documents that the Veteran has 
had a long history of recurrent upper respiratory symptoms.  
Examples of such problems, including an April 2003 VA CT scan 
which revealed a structure in the left maxillary sinus, a 
November 2005 VA CT scan which revealed a larger mass in the left 
maxillary sinus, and a December 2005 VA biopsy demonstrating 
adenocystic carcinoma, were referenced.

The evidence of record also includes additional VA treatment 
records concerning the Veteran's left maxillary sinus.  An 
operative report dated February 1, 2006, reveals that he 
underwent a left partial maxillectomy, left orbital floor 
reconstruction, and medial canthal ligament repair surgery 
because of a malignant neoplasm in his left maxillary/paranasal 
sinuses.  It also reveals that written consent from the Veteran 
was obtained and that the risks and benefits of the surgery were 
described to him.  Finally, it reveals that the Veteran tolerated 
the procedure well, returned to the Intensive Care Unit in stable 
condition, and awakened without any complications.

A VA treatment record dated February 3, 2006, reveals that the 
Veteran was discharged experiencing pain.

VA treatment records dated thereafter through August 2006 
document that radiation therapy begin in late March and ended in 
late May.  They also document the following symptomatology.  The 
Veteran complained of headaches, facial pain, facial numbness, 
nasal regurgitation, blurred vision, double vision, and discharge 
from his left nostril which was sometimes bloody.  Crusting and 
debris was noted with respect to his left nasal cavity, but there 
was never blood.  "Mild left sided asymmetry on smiling, left 
facial numbness V2," mild left epiphora, and a slight protrusion 
of the left eye also were noted.  A diagnosis of an infected 
sinus was rendered.

In addition to this self-reported and medically noted 
symptomatology, the Veteran complained of difficulty breathing, 
nose bleeds that sometimes are profuse, diminished smell and 
taste, and right eye bulging in numerous statements.

An August 2009 letter titled "Radiation Oncology Follow-Up" 
from the Dr. S.K. at the Willis-Knighton Medical Center reflects 
that the Veteran has had additional surgeries to reconstruct the 
floor of his left orbit.  It further reflects the opinion of Dr. 
S.K. that the Veteran's "current symptoms are directly related 
to treatment that he received for his cancer."

After reviewing the foregoing, the Board finds that there may be 
additional pertinent treatment records which have not been 
obtained.  The evidence suggests that VA treatment records dated 
in the years immediately preceding the Veteran's February 2006 
surgery, a written consent for this surgery, treatment records 
regarding subsequent surgeries to reconstruct the floor of his 
left orbit, and treatment records from Willis-Knighton Medical 
Center exist.  It also suggests that a written form explaining 
the risks and benefits of the February 2006 surgery may exist.  
Attempts must be made to obtain these records, and any other 
records found to be missing or identified by the Veteran, on 
remand.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

The Board also finds that a VA medical examination and opinion 
would be useful in assessing the claim.  The evidence suggests 
that the Veteran incurred additional symptoms as a result of his 
February 2006 surgery, hospitalization following surgery, and 
subsequent radiation therapy.  Whether these symptoms constitute 
a disability or disabilities is a medical question.  Whether any 
such disability or disabilities were proximately caused either by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part or an event 
which was not reasonably foreseeable also is a question that is 
medical in nature.  As such, they must be answered by a qualified 
physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  A VA medical examination 
shall be scheduled for the Veteran on remand so that the VA 
examiner may answer these questions on the basis of a complete 
record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c) (2009); 
McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO shall attempt to obtain and 
associate with the claims file all of the 
Veteran's missing VA treatment records, to 
include:  (a) records dated in the years 
immediately preceding the Veteran's 
February 2006 surgery (specifically, all 
records dated between February 2002 and 
February 2006, as no such records have 
been associated with the claims file), (b) 
a written consent to the February 2006 
surgery, (c) a written explanation of the 
risks and benefits of the February 2006 
surgery, and (d) records regarding 
subsequent surgeries to reconstruct the 
floor of his left orbit (specifically, all 
records dated after August 2006, as no 
such records have been associated with the 
claims file).  All attempts to obtain 
these records must be documented in the 
claims file.  If no records exist, the 
claims file shall be documented 
accordingly.

2.  The AMC/RO also shall contact the 
Veteran and request that he identify the 
names, addresses, and approximate dates of 
treatment for all private medical 
facilities at which he has received 
treatment for residuals, including the 
Willis-Knighton Medical Center.  Also 
request that he supply to VA his treatment 
records from these facilities or authorize 
VA to obtain such records on his behalf.  
All contact with the Veteran and all 
attempts to obtain these records on his 
behalf must be documented in the claims 
file.  Any treatment records received 
shall be associated with the claims file.

3.  After completion of the above 
development, the AMC/RO shall schedule the 
Veteran for an appropriate VA medical 
examination regarding his claim for 
disability compensation under 38 U.S.C.A. 
§ 1151 for residuals claimed as due to 
left partial maxillectomy, left orbital 
floor reconstruction, and medial canthal 
ligament repair surgery, hospitalization 
following such surgery, and subsequent 
radiation therapy provided by VA.  The 
claims file shall be made available to and 
reviewed by the examiner.  The examiner 
shall note such review, and identify 
important medical and lay evidence gleaned 
therefrom, in an examination report.  The 
examiner then shall obtain from the 
Veteran a full history of his residuals 
symptomatology.  All tests, studies, or 
evaluations deemed necessary, shall be 
performed, and all findings shall be 
reported in detail.  Next, the examiner 
shall render an opinion as to the 
following:

(a) Do any of the residuals found 
constitute an additional disability due to 
left partial maxillectomy, left orbital 
floor reconstruction, and medial canthal 
ligament repair surgery, hospitalization 
following such surgery, and subsequent 
radiation therapy provided by VA beginning 
in February 2006?  If so, provide a 
diagnosis.

(b) For each diagnosed additional 
disability, was the proximate cause either 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA or an 
event which was not reasonably 
foreseeable?  Did VA exercise the degree 
of care that would be expected of a 
reasonable health care provider?

A complete rationale for all opinions 
expressed shall be provided by the 
examiner in the examination report.

4.  The AMC/RO then shall review the 
claims file to ensure that there has been 
compliance with the terms of this remand.  
If not, corrective action should be 
undertaken.  Failure to ensure compliance 
with the remand orders of the Board or the 
Court is a legal error that mandates 
further remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Next, the AMC/RO shall review the 
claims file and undertake any additional 
development indicated.

6.  Finally, the AMC/RO shall readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


